COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



DALE MATHEW CHAPEL,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00319-CR

Appeal from the

 41st Judicial District Court

of El Paso County, Texas 

(TC#20060D05747) 


MEMORANDUM  OPINION

	Dale Chapel appeals his conviction of the offense of solicitation to commit aggravated
sexual assault of a child.  Finding that Appellant has not complied with Rule 25.2 of the Texas
Rules of Appellate Procedure, we dismiss the appeal.
	Rule 25.2(a)(2) governs the defendant's right to appeal in a criminal case and requires
that the trial court enter a certification of the defendant's right of appeal in every case in which it
enters a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2.  Likewise, Rule 25.2(d)
requires that the trial court certify whether the defendant has a right of appeal under Rule
25.2(a)(2).  Tex.R.App.P. 25.2(d).  An appellate court is required to dismiss an appeal if a
certification shows the defendant's right of appeal has not been made part of the record.  See id.
	Appellant filed a timely notice of appeal but the notice did not include the trial court's
certification of the defendant's right to appeal as required.  The clerk's office notified Appellant
that a certification had not been included and requested that Appellant file the certification within
thirty days or the appeal would be dismissed.  Appellant has not complied with our request.  
Accordingly, the appeal is dismissed.


January 30, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)